Case 19-03350-hb          Doc 17 Filed 01/15/20 Entered 01/15/20 15:12:47                      Desc Main
                                 Document      Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH CAROLINA


In re:                                             )
                                                   )           CASE No.: 19-03350-hb
                                                   )
Ellen Miles Mealing                                )
                                                   )
                         Debtor.                   )           CHAPTER 13
                                                   )
                                                   )
                    NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

        PLEASE TAKE NOTICE that the undersigned attorney appears as counsel for South Carolina
Department of Employment and Workforce (“the Creditor”) and pursuant to, inter alia, Federal
Bankruptcy Rules 2002 and 9007, request that all notices given or required to be given in this case, and
all papers served or required to be served in this case, be provided to and served upon the undersigned.

         PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and papers
referred to in the Bankruptcy Rules set forth above, but also includes, without limitation, any and all other
orders and notices of application, motion, petition, pleading, request, complaint, or demand, whether
formal or informal, whether written or oral, and whether transmitted by or conveyed by mail, courier
service, hand delivery, telephone, facsimile transmission, telegraph, telex, or otherwise that (1) affects or
seeks to affect in any way any rights or interests of any creditor or party-in-interest in this case, with
regards to: (a) the debtor; (b) property of the estate, or proceeds thereof, in which the debtor may claim an
interest; or (c) property or proceeds thereof in the possession, custody or control of others that the debtor
may seek to use; or (2) requires or seeks to require any act, delivery of any property, payment, or other
conduct by the Creditor.

        PLEASE TAKE NOTICE that neither this Notice of Appearance nor any later appearance,
pleading, claim, or suit shall waive any (1) right to have final orders in noncore matters entered only after
de novo review by a District Judge, (2) right to trial by jury in any proceeding so triable in this case or
any case, controversy, or proceeding related to this case, (3) right to have the District Court withdraw the
reference in any matter subject to mandatory or discretionary withdrawal, or (4) other rights, claims,
actions, defenses, setoffs, recoupments, or remedies to which the Creditor is or may be entitled under
agreements, in law or in equity, all of which rights, claims, actions, defenses, setoffs, recoupments, and
remedies are expressly reserved.



                                                  /s/ Trey McLeod______________
                                                  E.B. “Trey” McLeod, III
                                                  SC District Court #10838
                                                  S.C. Department of Employment and Workforce
                                                  Post Office Box 8597
                                                  Columbia, South Carolina 29202
                                                  (803) 737-3043
Date: January 15, 2020                            tmcleod@dew.sc.gov
Case 19-03350-hb     Doc 17    Filed 01/15/20 Entered 01/15/20 15:12:47      Desc Main
                               Document      Page 2 of 2



I hereby certify that on January 15, 2020, SCDEW’s “NOTICE OF APPEARANCE AND
REQUEST FOR NOTICE” was served to all parties and/or their counsel of record who receive
electronic service.


                                               /s/ Trey McLeod______________
                                               E.B. “Trey” McLeod, III
